Final Rejection
This is a reissue application of U.S. Patent No. 7,868,300 (“the ‘300 patent”).   This application was filed 6/9/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘300 patent the pre-AIA  first to invent provisions govern.  This is also a continuation reissue of application 14/469,544, now U.S. RE 48,046, and which was a divisional reissue of 13/738,947, now U.S. RE 45,206. 
Applicant filed a preliminary amendment on 6/9/2020 in which the specification was amended, patent claims 1-37 cancelled, and new claim 38 added. Applicant filed a second preliminary amendment on 9/2/2020 in which claim 38 was cancelled and claims 39-58 added. Following a first Office action, applicant filed a response on 11/3/2022 in which claims 39 and 53 were amended, claim 51 cancelled, and claim 59 added. A new Application Data Sheet was also filed. Claims 39-50 and 52-59 are pending. 

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

47. . . the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.

48. . . the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
58. . . the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.

“The sensor” does not use the word means, but the element does not provide any particular structure and there is no further structure in these claims. The element performs the various functions given above following “configured to.” There is no other structure given for this element, and importantly, there is not sufficient claimed structure for performing the above noted functions. The three prong test is met and 112(f) is invoked. The corresponding structure for performing the claimed functions, primarily the simultaneous measurements, is a converter converting the electron beam to light such as a YAG or fluorescent screen, and a light sensitive detector such as a CCD or CMOS detector. See col. 3 lines 23-44. The claim covers these plus equivalents. 

39 and 53 . . . the structure is configured to selectively block the charged particle beams partially or entirely.
“Structure” does not use the word means, but the element does not provide any particular structure and there is no further structure in these claims. The element performs the function given above following “configured to.” There is no other structure given for this element, and importantly, there is not sufficient claimed structure for performing the above noted functions. The three prong test is met and 112(f) is invoked. The corresponding structure is any of the blockers 6 from the specification.

Claim Rejections - 35 USC § 251
Claims 39-50 and 52-59 are rejected under 35 U.S.C. 251 because the error presented in the reissue declaration is not proper. There are several problems with the error statement.
First, the statement of error is “Applicant erred by not claiming aspects of the disclosure pertaining to Fig. 6, such as claimed in claim 39.” Claim 23 of the original patent already claims that the sensor includes at least one blocking element in a hexagonal shape. This is clearly drawn to the Fig. 6 embodiment, therefore it is not an error in the original patent that Fig. 6 was not claimed. In light of this it is not clear from the error statement what exactly applicant believes is the error, which aspects of Fig. 6 it believes were not adequately claimed. 
Second, the error statement is not sufficiently specific. “[T]he oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” MPEP 1414 II.(C). (citation omitted). The error statement does not give any specific claim language that is erroneous.
Third, this is a broadening reissue but applicant has not identified any particular claim that is being broadened as required by 37 CFR 1.175(b). The declaration does say “Original claims 1-37 do not cover the full breadth of our disclosed invention” However, “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” MPEP 1414 II.(B). Listing all of the claims is no different than saying all claims are broadened.
The examiner would accept the following error statement if placed in a reissue declaration: 
An error, which is a statutory basis for reissue, is that we unnecessarily limited the scope of patent protection to which we are entitled. Original claim 17 was drawn to a sensor, but was unduly limited in that it required a converter for converting a particle beam into a light beam. Claim 53 is broader than claim 17 at least because it is drawn to a sensor but does not include these requirements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-42 and 47-50, and 52-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 23, and 27 of U.S. Patent No. RE 45,206 in view of Muraki. See the right column below for which particular reference claim is applied as to each claim.
Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
‘206 patent 
39. A multi-beam charged particle system comprising a multi beam charged particle tool configured to generate multiple charged particle beams, the system comprising: 

a sensor configured to detect the charged particle beams, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams, wherein the structure is configured to selectively block the charged particle beams partially or entirely.
27. A lithography system for transferring a pattern onto the surface of a target, using a charged particle beam tool, said tool generating a plurality of charged particle beams . . . 
the sensor further comprises a blocking element, configured to selectively partially and entirely block a beam

It is not claimed that the blocking element comprises a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. This is in Muraki as described in the prior art rejections of the 8/3/2022 Office action. It would have been obvious to a person of ordinary skill in the art to include such an element 151 as this allows for individual beams to be detected as in Muraki.

40. The multi-beam charged particle system of claim 39, wherein the plurality of patterns are defined by at least one knife edge.

41. The multi-beam charged particle system of claim 40, further comprising: a deflector for scanning each one of the charged particle beams over the plurality of patterns in a scanning direction relative to a first knife edge of the at least one knife edge.

42. The multi-beam charged particle system of claim 41, wherein the scanning direction has a sharp angle with respect to a second knife edge of the at least one knife edge.
As noted above it would have been obvious to use Muraki’s blocking elements. These claimed features are also part of Muraki and would have been obvious to use as well for the same reasons.
47. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.

48. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
27 . . . the sensor is arranged in the system for determination of beam position and/or beam spot size, and for directly detecting all of said writing beams simultaneously,
49. The multi-beam charged particle system of claim 39, wherein the sensor further comprises a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.

27 . . . the sensor further comprising an array of light sensitive elements for detecting such light beams, and for generating an electron charge upon exposure to light . . . the sensor further comprises a blocking element, configured to selectively partially and entirely block a beam, included on a top of said converter, and wherein said light sensitive elements are integrated with said converter element, and located on a bottom thereof.
50. The multi-beam charged particle system of claim 39, wherein the sensor comprises a converter element for converting the charged particle beams into light beams and the detector is configured to detect the converted light beams.
27. . . the sensor comprising a converter converting each of said particle beams into a light beam, the sensor further comprising an array of light sensitive elements for detecting such light beams,
52. The multi-beam charged particle system of claim 39, further comprising an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each beam of the charged particle beams based on signals electronically read out and resulting from the sensor, wherein the signals provide a set of measurement data for each charged particle beam individually as it is scanned over the plurality of patterns and the electronic calculator is configured to read out the signals substantially simultaneously.
27 . . . an array of light sensitive elements for detecting such light beams, and for generating an electron charge upon exposure to light, which array is read out substantially simultaneously by a calculating unit providing correcting value signals upon such read out to a controller of the particle beam tool, and/or to a controller for said pattern, for modifying electronic data representing said pattern, in which both physical displacement of a beam spot and time delay of a blanking part for blanking a beam are measured

53. A sensor for detecting charged particle beams of a multi-beam charged particle tool, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the charged particle beams, wherein the structure is configured to selectively block the charged particle beams partially or entirely.
17. A sensor for simultaneously measuring one or more of a beam position and a beam spot size of one or more individual particle beams in a lithography system wherein the sensor comprises . . . a beam blocking element configured to selectively partially and entirely block a beam

It is not claimed that the blocking element comprises a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. This is in Muraki as described in the prior art rejections of the 8/3/2022 Office action. It would have been obvious to a person of ordinary skill in the art to include such an element 151 as this allows for individual beams to be detected as in Muraki.


54. The sensor of claim 53, wherein the plurality of patterns are defined by at least one knife edge and the plurality of patterns are included at known positions relative to the tool.
19. The sensor according to claim 17, in which the blocking element is provided with a sharp edge as taken perpendicularly to the surface of the converter means.

It is not claimed that any patterns are at “known positions.” However, given that the purpose of the sensor is to measure beam position it would have been necessary, or at least obvious, to know the position of the blocking elements, which directly affect the read out of the sensor.


55. The sensor of claim 54, wherein the plurality of patterns have three sharp edges oriented at a different angle with each other.
23. The sensor according to claim 17, wherein the sensor includes at least one blocking element having three sharp edges mutually included in a hexagon shape.
56. The sensor of claim 55, wherein adjacent sharp edges among the three sharp edges have an internal angle greater than 90 degrees and less than or equal to 120 degree.
23. The sensor according to claim 17, wherein the sensor includes at least one blocking element having three sharp edges mutually included in a hexagon shape.

While the angles are not explicitly given, they would be met if the hexagon was a regular hexagon. It would have been obvious to a person of ordinary skill to use regular hexagons, as they would be easier to produce and easier to place (because, being the same on each side, orientation would not be particularly important).
57. The sensor of claim 53, further comprising a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.
17 . . . a photon receptor for receiving a light beam emitted by said converter upon incidence of a particle beam, and transforming light from said received light beam into an electronic signal, enabling read out of said signal from the sensor by an electronic control system . . . a beam blocking element . . . is provided to a surface of said converter, and in which the blocking element is integrated with said converter and located on a top thereof and wherein said photon receptor is integrated with said converter element, and located on a bottom thereof.
58. The sensor of claim 53, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
17. A sensor for simultaneously measuring one or more of a beam position and a beam spot size of one or more individual particle beams in a lithography system
59. The multi-beam charged particle system of claim 39, wherein the plurality of patterns are defined by at least one knife edge configured to determine at least one position of the charged particle beams.
See rejection of claims 40-42 above. Given that the purpose of the sensor is to measure beam position it would have been necessary, or at least obvious, that the positions of the blocking elements which directly affect the read out of the sensor must be “configured to” determine the position of the beams. Furthermore, when the claimed structure is met by the prior art structure, claimed functions may be presumed inherent.


Allowable Subject Matter
Claims 39-50 and 52-59 are allowable over the prior art but remain subject to other issues above. There is not taught or disclosed in the prior art a sensor as claimed where the structure is configured to selectively block the charged particle beams partially or entirely.

Response to Argument
Applicant’s arguments filed with the Response have been fully considered.
Applicant argues that it has filed a new ADS in response to the examiner’s previous objection. Response at 8. The new ADS is acceptable.
Applicant argues that the examiner’s previous findings as to 112(f) are improper. Response at 8-12. Applicant is correct that no rejection is made based on these findings and this will not prevent issuance. The examiner maintains the findings above as to the three part test and maintains that the test is met. While it is true that there is a good deal of structure in the specification describing the structure and function of the claimed “sensor” and the claimed “structure”, the examiner declines to import all of this into the claims for determining whether to invoke 112(f). Claim construction is a question of law, therefore if applicant wishes to argue this point in a future court or Office proceeding it may argue this issue anew at that time. The court or Office will not be bound by the examiner’s findings, so further resolution of this issue in the present proceeding is unnecessary.
Applicant argues that the section 251 rejection for improper error statement is improper and should be withdrawn. Response at 12-13. Applicant asserts that its statement that it erred by not claiming aspects of Fig. 6 as shown in claim 39 is sufficient to state the error. The examiner disagrees and maintains the rejection. The examiner maintains that it is not clear, from the error statement, what is being corrected in this application. That is, the error must be present in the error statement, an applicant cannot merely point to the claims and say that the claims show the error. “It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error . . . Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” MPEP 1414 II.(C) (second emphasis added). Applicant must do more than merely point to the claims to identify the error, it must identify the specific claim language of the error in the reissue declaration. 
Applicant further argues that it does not need to list a claim it is broadening because the present claims are an overlooked aspect, thus they are not broadening any particular claims of the original patent. As discussed below the examiner does not necessarily agree that this is an overlooked aspect, but in any event the regulations require that applicant in a broadening reissue list a claim it is broadening, with no exception for overlooked aspects. The MPEP further explains that listing all of the original claims is not sufficient to meet this requirement. MPEP 1414 II.(B). This is a broadening reissue with broader claims than the original patent, so applicant must list a claim of the original patent it is broadening. 
Now that the claims are allowable over the prior art, with issuance subject to the declaration correction and filing a terminal disclaimer, the examiner has provided a sample error statement above following this rejection that he would find acceptable if filed with a new declaration.
Applicant argues that the section 251 rejection for improper recapture should be withdrawn. Response at 13-15. The examiner agrees because applicant has placed the material of prior claim 51 into both independent claims, and as the examiner previously indicated this included the surrendered material and was not subject to recapture.1 Applicant additionally argues that recapture should not apply in any case because the claims are drawn to an overlooked aspect, but the examiner does not agree. As applicant shows in its quotes of MPEP 1412.01 II and Mostafazadeh, an overlooked aspect is a separate embodiment or invention that was disclosed but was never claimed. Applicant is not exactly claiming different inventions that it never claimed; rather, it is claiming perhaps different parts of the same invention. For example, applicant states in its reissue declaration that it is now claiming certain aspects of the Fig. 6 embodiment, but as discussed in the defective declaration rejection aspects of the Fig. 6 embodiment were already claimed in the original patent. In any event, further analysis is unnecessary at this time as applicant has overcome the rejection by amendment.  
Applicant argues that the prior art rejections be withdrawn. Response at 15. The examiner agrees. Claim 51 was previously indicated as allowable subject matter over the prior art, and this material was placed into each independent claim.
Applicant requests the double patenting rejection be held in abeyance until the claims are otherwise allowable. Response at 15-16. This is acceptable, and one of the rejections is maintained with modification in light of the amendment. The rejection based on RE 48,046 is withdrawn, as the material of prior claim 51, now present in the independent claims, is not found in that patent nor is it obvious.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection herein. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner previously wrote in the heading of the rejection that claims 39-58 were rejected, which was a typographical error. See Non-final Rejection at 6. The examiner correctly stated in the body of the rejection that claim 51 was not rejected because it included the surrendered material. Id. at 8.